                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 20-03046-09-CR-S-BP
                                                     )
ROBERT D. HUDDLESTON,                                )
                                                     )
               Defendant.                            )
                                             ORDER

       Defendant has personally filed a Motion “to reconsider bond” in this case. (Doc. 219.) Per

the Scheduling and Trial Order entered on June 16, 2020, pro se filings will not be accepted from

defendants who are represented by counsel. (Doc. 58 ¶ VI(A).) Here, Defendant has an attorney,

making his requests improper. See United States v. Hunter, 770 F.3d 740, 746 (8th Cir. 2014).

Furthermore, on March 1, 2021, the Court already denied a motion for reconsideration of bond

filed by Defendant’s counsel (doc. 222). Accordingly, the pro se Motion to reconsider bond is

DENIED. Any request of the Court must be made by and through Defendant’s attorney. The

Clerk’s Office is directed to send a copy of this Order to Defendant via regular mail.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: March 2, 2021




            Case 6:20-cr-03046-BP Document 224 Filed 03/02/21 Page 1 of 1
